Citation Nr: 0809008	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-24 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
reopened and denied a claim for service connection for PTSD.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The veteran's claim 
of service connection for PTSD was denied by a December 2001 
RO decision on the basis that the claims folder contained no 
diagnosis of PTSD.  Since this decision was issued, the 
veteran has submitted new and material evidence in the form 
of a private clinical record reflecting a diagnosis of PTSD.  
See North County Community Mental Health clinical record, 
April 2004.  Therefore, the claim is reopened.  The Board 
will proceed to review the decision on the merits.  

The record reflects that the veteran submitted additional 
evidence in support of his claimed stressor to the Board in 
conjunction with this case after the May 2005 supplemental 
statement of the case (SSOC) was issued.  However, the 
veteran indicated in his February 2008 Informal Hearing 
Presentation that he wished to waive initial review of this 
evidence by the agency of original jurisdiction.  In 
addition, the veteran submitted additional medical evidence 
after the May 2005 SSOC was issued.  This evidence is 
duplicative of evidence that had already been associated with 
the claims folder.  Therefore, the Board will proceed to the 
merits of the claim.




FINDING OF FACT

The most probative medical evidence of record reveals that 
the veteran does not have PTSD, currently.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
VCAA letters dated in May 2004 and November 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned is rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, private 
medical records, and VA medical records are in the file.  The 
Board acknowledges that the veteran referenced certain 
stressor events that have not been verified.  See veteran's 
statements, undated, June 2004, and November 2004.  However, 
as the veteran's claim for service connection for PTSD is 
being denied on the basis of no current disability, the Board 
finds it unnecessary to attempt to verify these alleged 
stressor events.  All records identified by the veteran have 
been obtained, to the extent possible.  VA has fulfilled its 
duty to assist.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination in September 2004.  This 
examination and opinion are thorough and complete.  The 
examiner noted that the claims file had been reviewed.  
Therefore, the Board finds this examination report and the 
opinion of the examiner sufficient upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 Form does not reflect that he received any medals 
which are indicative of combat service.  The Board 
acknowledges that the veteran received a silver service star.  
However, a silver service star is awarded in lieu of 5 bronze 
service stars.  A silver service star is not comparable to a 
silver star in terms of recognition for or verification of 
combat service.  
 
The veteran contends that he has PTSD as the result of his 
active duty service.  See veteran's statement, November 2004.  
Specifically, he reports that, while in Vietnam, he was 
involved in fire fights and attacked by mortars and snipers.  
Id.  He also witnessed a small town destroyed by such fights 
in which he was involved.  Id. 
 
The Board notes that the claims folder contains diagnoses of 
PTSD.  In 1982, a private social worker stated that he 
believed the veteran was suffering from post Vietnam stress 
syndrome.  See Cheboygan Counseling Services letter, August 
1982.  In a 1998 VA Medical Center (VAMC) Report of 
Psychological Evaluation, the veteran was described as having 
PTSD symptoms.  See VAMC Report of Psychological Evaluation, 
March 1998.  In addition, VAMC treatment records indicate 
that the veteran has a diagnosis of PTSD.  See VAMC treatment 
records, October 2000 and March 2004.  Finally, the veteran 
was diagnosed with PTSD in a clinical record from 2004.  See 
North County Community Mental Health clinical record, April 
2004.  

In September 2004, the veteran underwent a VA compensation 
examination.  The physician noted the veteran's reports of 
poor sleep, nightmares, recollections from Vietnam upon 
hearing helicopters, some detachment from others, and 
hypervigilance.  He noted that the veteran met criteria A for 
PTSD according to the diagnostic criteria from the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), in that he faced 
death and injury on a regular basis; criteria B, in that he 
reexperiences the trauma through a vision of a woman, which 
reminds him of the traumatic event; and criteria D, in that 
he has problems with hypervigilance, sleep, and startling 
easily.  However, he does not fully meet criteria C, in that 
he does not have 3 of the 7 requirements of criteria C, 
including persistent avoidance, or criteria E and F, in that 
his symptoms do not appear to be causing him significant 
stress or disability.  The physician went on to note that 
there is some contradictory history given by the veteran 
regarding alcohol use and that some of these symptoms may be 
accounted for by a potential substance abuse problem.  After 
reviewing the claims folder and thoroughly examining the 
veteran, the physician did not diagnose the veteran with PTSD 
according to the diagnostic criteria from the DSM-IV.  While 
the physician acknowledged that the veteran met some of the 
criteria for PTSD, he did not find that he met enough 
criteria to warrant a diagnosis of PTSD. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the September 2004 VA examination report, the physician 
specifically indicated that he reviewed the claims folder in 
its entirety and gave a detailed rationale for his opinion, 
according to the DSM-IV.  There is no indication that any of 
the other diagnoses on record were based on a complete review 
of the claims folder.  In addition, there is no indication 
that any of the other diagnoses were based on the criteria as 
set forth in the DSM-IV.  

Therefore, in light of the fact that the September 2004 
private opinion is the only opinion of record based on a 
complete review of the claims folder and that appropriately 
evaluates the veteran under the full criteria for PTSD, as 
set forth in the DSM-IV, the Board finds this opinion to be 
more credible and concludes that the veteran does not have a 
current diagnosis of PTSD.  The threshold requirement for 
service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, without a 
competent diagnosis of PTSD, there may be no service 
connection for the claimed disability.  As the veteran does 
not have a current diagnosis of PTSD, the Board need not 
undertake an analysis as to whether his stressors have been 
verified.

The Board acknowledges the veteran's contentions that he has 
PTSD as the result of his active duty service. See veteran's 
statement, November 2004.  The veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


